UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7033



WILLIAM HOWARD MILES,

                                              Plaintiff - Appellant,

          versus


JACK KAVANAGH, Warden; ERNEST POTEE, Corporal,
Correctional Officer II; TERRANCE ESTEP,
Corporal, Correctional Officer II; ERIC A.
NELSON, Sergeant; LINDA BETHEA, Lieutenant;
DENNIS DUSING, Hearing Adjustment Officer,

                                           Defendants - Appellees,

          and


CHARLES M. KIMBROW, R.N., License No. R048407,
M.C.A.C., in their individual capacity,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
1084-MJG)


Submitted:   May 17, 2001                     Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
William Howard Miles, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Howard Miles appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.    See Miles v. Kavanagh, No. CA-99-1084-MJG

(D. Md. July 7, 2000).    We deny Miles’ pending motions to compel,

for an injunction, and to reconsider.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                  2